GOLDTHWAITE, J.
Whenever the facts alleged in the bill are not sufficient to warrant the interference of the court by injunction, the injunction may properly be dissolved for want of equity, so far as it is concerned, although it may be necessary to retain the bill with a view to other relief. Chesapeake & Ohio Canal Co. v. Baltimore & Ohio Railroad Co., 4 Gill & John. J. This is the case here. The allegations of the bill as to the matters which, if proved, would be a good cause for a divorce, are not of themselves a sufficient ground for an injunction to prevent the defendant from removing or disposing of his property. We do not say they might not be looked at by the court to support other allegations, which, standing alone, would not be sufficient. In the present case, however, the complainant simply alleges that she has just cause to fear, and does fear, that on the filing of the bill the property of the defendant will be removed ; but upon what circumstances this fear is founded, we are entirely in the dark. She should have gone further, and alleged the facts which gave rise- to these fears, in order that the chancellor might see there was some ground for them; but she does not even refer them to the conduct of the defendant, which forms the gravamen of her bill. Her fears, for aught we know, may be entirely groundless. It would, as the chancellor said, be a grievance, if a man’s property could be tied up upon so loose an allegation as this.
The decree dissolving the injunction must be affirmed, and the next friend must pay the costs of the appeal.